DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 11-12 in the reply filed on 1/12/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghunandan et al. (EP 33630438).
	With respect to claim 1, Raghunandan et al. teach an integrated-circuit apparatus, comprising (see figs. 1-14, particularly figs. 1-2, and associated text): 
a first integrated-circuit (IC) die 102; 
a subsequent IC die 102; 
a composite-bridge die-to-die interconnect 106 (page 8, lines 27-31, body 290 of interconnect die 106) contacting composite-bridge bond pads 108 (middle) on each of the first and subsequent IC dice, and wherein the composite-bridge die-to-die interconnect exposes package-connect bond pads 108 (left, right) on each of the first and subsequent IC dice; 

a molding material 122 that contacts the first and subsequent IC dice, the passive device and the composite-bridge die-to-die interconnect.  
With respect to claim 2, Raghunandan et al. teach a first lateral interconnect 290 in the composite-bridge die-to-die interconnect, that couples to the first IC die and to the passive device; and a subsequent lateral interconnect 290 in the composite-bridge die-to-die interconnect, that couples to the subsequent IC die and to the passive device.  
With respect to claim 3, Raghunandan et al. teach a die-to-die trace in the composite-bridge die-to-die interconnect, that bypasses the passive device and couples the first and subsequent IC dice. See page 9, line 3 to page 10, line 8, particularly page 9, lines 28-32.
With respect to claim 5, Raghunandan et al. teach a first lateral interconnect 290 in the composite-bridge die-to-die interconnect, that couples to the first IC die and to the passive device; a subsequent lateral interconnect 290 in the composite-bridge die-to-die interconnect, that couples to the subsequent IC die and to the passive device; and a die-to-die trace in the composite-bridge die-to-die interconnect, that bypasses the passive device and couples the first and subsequent IC dice. See page 9, line 3 to page 10, line 8, particularly page 9, lines 28-32.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghunandan et al. (EP 33630438).
	With respect to claim 11, Raghunandan et al. teach an integrated-circuit apparatus, comprising (see figs. 1-14, particularly figs. 1-2, and associated text): 
an integrated-circuit package substrate 142 including a die side (left) and a land side (right); 
a first integrated-circuit (IC) die 102 on the die side; 
a subsequent IC die 102 on the die side; 

a passive device 214 between the first and subsequent IC dice, and coupled to the composite- bridge die-to-die interconnect; and 
a molding material 122 that contacts the first and subsequent IC dice, the passive device and the composite-bridge die-to-die interconnect.  
With respect to claim 12, Raghunandan et al. teach the passive device contacts the composite-bridge die-to-die interconnect.  

Allowable Subject Matter
Claims 4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814